Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowski et al (US 2015/0134292) in view of Dock et al (US 2019/0116328).
With regards to claim 1, Ignatowski teaches a temperature sensing device (Abstract) that comprises thermal imaging device configured to sense at a plurality of distinct wavelength (paragraph 23) and a computing element connected to the thermal imaging device (paragraph 27) where the thermal imaging device transmits color intensity information of a weld area to the computing element and the computer uses the color intensity information to calculate a corresponding temperature  value (paragraph 29). Ignatowski fails to explicitly disclose that the thermal imaging device is a camera equipped with a lens and a sensor.
Dock discloses a camera system and method of enhancing images using direct measurement of angular displacement (Abstract), in the same field of endeavor as Ignatowski,  where Dock discloses a camera equipped with a lens (Figure 4 item 64) and a sensor, the sensor configured to sense electromagnetic radiation at a plurality of distinct wavelengths (paragraph 32).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a camera equipped with a lens and a sensor, as disclosed by Dock, in Ignatowski’s temperature sensing device. The rationale being that, as stated by Dock, it improves the field of view, image resolution, image uniformity, frame rate, without increasing the camera system’s size, weight and power requirement (paragraph 12).
With regards to claim 2, the teachings of Ignatowski and Dock are presented above. Additionally Ignatowski teaches that the device comprises a camera enclosure that surrounds the camera, the enclosure provided with a viewing window, where the camera lens is aligned with the viewing window such that the camera is provided with a field of view that includes the weld area (Figures 7a – 7c item 53).
With regards to claim 3, the teachings of Ignatowski and Dock are presented above. Additionally Ignatowski teaches that the camera is provided with a filter, the filter disposed between the camera lens and the viewing window (paragraph 23).
With regards to claim 4, the teachings of Ignatowski and Dock are presented above. Additionally Ignatowski discloses a computing element that is capable of generating an alert to an operator when a calculated temperature changes by an amount greater than a preset operator-determined value (paragraph 24).
With regards to claim 5, the teachings of Ignatowski and Dock are presented above. Additionally Dock teaches that the computing element includes an FPGA (paragraph 37).
With regards to claim 6, the teachings of Ignatowski and Dock are presented above. Additionally Ignatowski teaches that the plurality of distinct wavelengths of electromagnetic radiation includes at least one visible light wavelength (paragraph 23).
With regards to claim 7, the teachings of Ignatowski and Dock are presented above. Additionally Ignatowski discloses that the weld point is a weld point in a resistive welding process (paragraphs 4 and 7).
With regards to claim 8, Ignatowski teaches a temperature sensing system for a resistive welding process for a tube (Abstract) that comprises thermal imaging device configured to sense at a plurality of distinct wavelength (paragraph 23), a camera enclosure that surrounds the camera, the enclosure provided with a viewing window, where the camera lens is aligned with the viewing window such that the camera is provided with a field of view that includes a V-shaped weld process area of a metal strip (Figures 7a – 7c item 53) and a computing element connected to the thermal imaging device (paragraph 27) where the thermal imaging device transmits color intensity information of a weld area to the computing element and the computer uses the color intensity information to calculate a corresponding temperature  value (paragraph 29). Ignatowski fails to explicitly disclose that the thermal imaging device is a camera equipped with a lens and a sensor.
Dock discloses a camera system and method of enhancing images using direct measurement of angular displacement (Abstract), in the same field of endeavor as Ignatowski,  where Dock discloses a camera equipped with a lens (Figure 4 item 64) and a sensor, the sensor configured to sense electromagnetic radiation at a plurality of distinct wavelengths (paragraph 32).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a camera equipped with a lens and a sensor, as disclosed by Dock, in Ignatowski’s temperature sensing device. The rationale being that, as stated by Dock, it improves the field of view, image resolution, image uniformity, frame rate, without increasing the camera system’s size, weight and power requirement (paragraph 12).
With regards to claim 9, the teachings of Ignatowski and Dock are presented above. Additionally Ignatowski teaches that the computing element is configured to perform image processing to identify the hottest region within the field of view and to calculate temperature value information for that region (paragraph 20).

Allowable Subject Matter
Claims 10 - 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record does not teach or suggest a method for determining the temperature of a weld comprising the steps of entering a desired color of a weld and an .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746